Citation Nr: 0707915	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  04-31 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for degenerative joint 
disease of the ankles, feet, and knees; memory loss; and a 
sleep disorder; each to include as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from December 1985 to 
December 1992, including service in the Southwest Asia 
Theater of Operations during the Persian Gulf War.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Nashville, Tennessee, which, in part, denied the above 
claims.

In October 2002, jurisdiction of this claim was transferred 
from that of the RO located in Louisville, Kentucky, to the 
RO in Nashville, Tennessee, due to a change of domicile of 
the veteran.

The issues of entitlement to service connection for a 
psychiatric disorder, to include PTSD; and degenerative joint 
disease of the ankles, feet, and knees; memory loss; and a 
sleep disorder; each to include as due to an undiagnosed 
illness, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Headaches are etiologically related to the veteran's period 
of active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
headaches have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case, 
it is the Board's conclusion that the VCAA does not preclude 
the Board from adjudicating the veteran's claim.  The Board 
is taking action favorable to the veteran as to the issue of 
service connection for headaches, and a decision at this 
point poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992). 

Because there is no reasonable possibility that further 
notice or assistance would aid in substantiating the claim, 
any deficiency as to VCAA compliance is rendered moot.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).

Headaches

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303 (2006).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2006).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Service medical records reflect that the veteran's enlistment 
examination report dated in August 1985 shows that upon 
clinical evaluation, his head was normal.  In the associated 
report of medical history, the veteran indicated that he had 
never had frequent or severe headaches or a head injury.  

A report of medical history dated in April 1991 shows that 
the veteran indicated that he had frequent or severe 
headaches.  The examiner elaborated that the veteran 
experienced occasional benign headaches, which were treated 
with non-steroidal anti-inflammatory drugs.

Subsequent to service, VA outpatient treatment records dated 
from January 2001 to June 2003 show intermittent reports of 
headaches.

A November 2003 VA examination report shows that the veteran 
reported daily headaches about the temple, with some relief 
with aspirin.  He added that on very rare occasions headaches 
were accompanied by vomiting.  

The veteran asserts that he has a current disability 
manifested by headaches which is the result of his period of 
active service.  Review of the service medical records shows 
that there is no evidence of such a disability prior to 
service, and there is evidence that during service he did 
experienced occasional headaches for which he was treated 
with non-steroidal anti-inflammatory drugs.  

The veteran has reported that he has had continuous headaches 
since shortly after the end of his military service.  
Although there were no immediate residuals of headaches of 
record, the post-service medical evidence tends to support 
the veteran's claim that he has experienced a continuity of 
symptoms  manifested by intermittent headaches that were 
first shown during service.  The veteran is qualified to 
provide such competent lay evidence to make this assertion.  
"Competent lay evidence" means "any evidence not requiring 
that the proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided by 
a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."  38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (one not a medical expert is 
nevertheless competent to offer evidence of his symptoms in 
support of a claim for an increased disability evaluation); 
see Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).  

After having considered all of the evidence of record, the 
Board concludes that the evidence supports the conclusion 
that the veteran's current headaches have been manifested 
since service.  There appears to be no medical opinion 
evidence to the contrary, and entitlement to service 
connection for headaches is granted. 


ORDER

Entitlement to service connection for headaches is granted.


REMAND

A remand is required in this case with regard to the issues 
of entitlement to service connection for a psychiatric 
disorder, to include PTSD; and degenerative joint disease of 
the ankles, feet, and knees; memory loss; and a sleep 
disorder; each to include as due to an undiagnosed illness. 


Service Connection for a Psychiatric Disorder, to Include 
PTSD:

Although the RO has focused upon the issue of whether the 
veteran has PTSD which is linked to service, the veteran has 
also claimed that he has an otherwise unspecified psychiatric 
disorder that was also caused by military service.  Medical 
evidence suggests that he has been treated for PTSD, bipolar 
disorder and a depressive disorder.  See VA outpatient 
treatment records dated from January 2001 to June 2003, also 
indicating alcohol dependence.

As to PTSD, the veteran alleges that that he has a 
psychiatric disorder, as a result of one or more incidents he 
experienced as a combat engineer with the Army during the 
Persian Gulf War.  Entitlement to service connection for PTSD 
requires (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) of VA regulations, that 
is, a diagnosis which meets the criteria in the 4th edition 
of the Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV); (2) credible supporting evidence that the claimed 
in-service stressors actually occurred; and (3) a link, 
established by medical evidence between current 
symptomatology and the claimed in-service stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  38 C.F.R. §§ 3.304(f), 
4.125(a) (2006).

The veteran's Armed Forces of the United States Report of 
Transfer or Discharge (DD-214) indicates that the veteran's 
primary specialty was as a combat engineer.  He served in the 
Southwest Asia Theater of Operations from October 1990 to May 
1991.  He received a Southwest Asia Service Medal and a 
Kuwait Liberation Medal.  

The veteran has described certain stressful experiences 
during service which have included being shelled while on the 
front line during the Persian Gulf War, having to clear 
mines, seeing and smelling burned bodies, witnessing a Humvee 
blow up and seeing the driver killed with blood everywhere, 
and witnessing an Iraqi child with his leg blown off by some 
type of artillery round.  However, the veteran has not 
provided specific or approximate dates of such events, nor 
the places or times they occurred, nor the names, ranks, 
units of any casualties or witnesses to such events.

Apparently because it found that the veteran had not provided 
sufficient information so as to enable effective research, 
the RO denied the claim on the basis that there was no 
substantiated stressor.  Although the RO/AMC will readvise 
the veteran as is directed below, the veteran is presently 
advised that he should provide specific information as to the 
dates (within dated 60 day time frames); places; times; 
names, ranks, and units of casualties and witnesses to any 
claimed stressors.  The Board takes this opportunity to 
advise the veteran that it is his responsibility to provide 
this information, as the law provides that if a claimant 
wishes assistance, he cannot passively wait for it in 
circumstances where he should have information that is 
essential in obtaining the putative evidence.  Wamhoff v. 
Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 
190, reconsidered, 1 Vet. App. 406 (1991).    
Under the law, a claimant for VA benefits has the 
responsibility to present and support the claim.  38 U.S.C. §  
5107(a). 



As to bipolar disorder and a depressive disorder, the 
evidence need not show a substantiated stressor.  Pond v. 
West, 12 Vet. App. 341, 346 (1999); Rose v. West, 11 Vet. 
App. 169, 171 (1998) (Observing that the essential components 
of a successful claim of service connection are (1) evidence 
of an injury in military service or a disease that began in 
or was made worse during military service or one which would 
qualify for presumptive service connection; (2) competent 
evidence of a current physical or mental disability; and, (3) 
competent evidence of a relationship between the veteran's 
current disability and the in-service event.  

A VA PTSD examination report dated in November 2003 shows 
that the examiner concluded that based on the findings of the 
single examination it appeared the veteran had a diagnosis of 
chronic PTSD, bipolar disorder, depression, and alcohol 
dependence.  The examiner added that it appeared that the 
veteran's symptoms stemmed from his service in the military 
as he did not have any of these problems prior to serving in 
the military.  However, the examiner has not provided a basis 
for his opinion.  It is not clear as to whether the examiner 
has based his opinion on any facts beyond a history as 
provided by the veteran.  

For these reasons, an addendum to the November 2003 VA 
examination report should be obtained setting forth the 
complete basis for the opinion reached by the examiner as to 
whether PTSD, bipolar disorder and/or depression were caused 
by any incident of military service and the reasons for such 
opinion.  If the examiner who conducted the November 2003 
examination is not available, the veteran must be afforded a 
new VA mental disorders examination.  

Service Connection for degenerative joint disease of the 
ankles, feet, and knees; memory loss; and a sleep disorder; 
each to include as due to an undiagnosed illness.

The veteran has alleged that he incurred joint pain of the 
ankles, feet, and knees; memory loss; and a sleep disorder as 
a result of military service.  The medical evidence is 
presently insufficient to adjudicate this claim.  

Joint pain diagnosed as arthritis (i.e., degenerative joint 
disease) is one of the chronic diseases for which  
presumptive service connection may be granted.  38 C.F.R. § 
3.309(a).  The law provides that a veteran who has 90 days or 
more of service may be entitled to presumptive service 
connection of a chronic disease that becomes manifest to a 
degree of 10 percent or more within one year from service.  
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. § 3.307.  The law 
further provides that no presumptions may be invoked on the 
basis of advancement of the disease when first definitely 
diagnosed for the purpose of showing its existence to a 
degree of 10 percent within the applicable period.  This will 
not be interpreted as requiring that the disease be diagnosed 
in the presumptive period, but only that there be then shown 
by acceptable medical or lay evidence characteristic 
manifestations of the disease to the required degree, 
followed without unreasonable time lapse by definite 
diagnosis.  Symptomatology shown in the prescribed period may 
have no particular significance when first observed, but in 
the light of subsequent developments it may gain considerable 
significance.  Cases in which a chronic condition is shown to 
exist within a short time following the applicable 
presumptive period, but without evidence of manifestations 
within the period, should be developed to determine whether 
there was symptomatology which in retrospect may be 
identified and evaluated as manifestation of the chronic 
disease to the required 10-percent degree.  38 C.F.R. § 
3.307(c).

The VA outpatient treatment records dated from January 2001 
to June 2003 show intermittent reports of joint pain, and an 
assessment of chronic pain of the knees and feet, with 
probable degenerative joint disease in January 2001. 
Radiological findings of the knees and feet were normal.  In 
February 2001, the veteran reported multiple joint pain.  In 
August 2001, he reported chronic pain in feet and knees and 
neck discomfort, and in March 2002, he reported back pain.

In the November 2003 VA examination report, the examiner 
noted the veteran's reported joint pain, but indicated that 
the veteran's feet and ankles were unremarkable by 
examination.  It does not appear that diagnostic studies of 
the lower extremities were conducted to confirm the presence 
of degenerative joint disease.  Additionally, the examiner 
did not include clinical testing to ascertain if the veteran 
had arthritis and, if so, whether it had been present since 
within one year of separation from service.  

The veteran has reported that he has experienced mild memory 
loss and a sleep disorder, however, the nature and etiology 
of each were not fully addressed.  As such, on remand, a 
medical opinion should be obtained in order to determine the 
nature and etiology of any degenerative joint disease, memory 
loss, or sleep disorder found on examination.  

Upon its directives to any VA medical examiners and 
readjudication of the claim for a psychiatric disorder to 
include PTSD, the RO/AMC's attention is also called 
to the provisions of 38 C.F.R. § 3.317, providing for 
compensation for certain disabilities due to undiagnosed 
illnesses.  Gutierrez v. Principi, 19 Vet. App. 1, 6-7 (2004) 
(Noting that when promulgating this regulation, VA explained 
that the regulation does not require that physicians make 
such a diagnosis of an undefined disease.  Physicians should 
simply record all noted signs and reported symptoms, document 
all clinical findings, and provide a diagnosis where 
possible. If the signs and symptoms are not characteristic of 
a known clinical diagnosis, the physician should so indicate. 
This conforms with the usual standards of medical practice, 
and that some veterans may present with purely subjective 
symptoms, which, nonetheless, establish a basis for a valid 
claim under the provisions of this rule, and that VA found it 
to be in keeping with Congressional intent to require some 
objective indication of the presence of a chronic disability 
attributable to an undiagnosed illness before awarding 
compensation).  60 Fed. Reg. 6,660-63 (February 3, 1995); 
Gutierrez, 19 Vet. App. at 6-7.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
actions:  

1.  The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for a psychiatric 
disorder (to include PTSD, bipolar 
disorder, and depression); joint pain or 
degenerative joint disease of the ankles, 
feet, and knees; memory loss, and a sleep 
disorder that is not evidenced by the 
current record.  The veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO/AMC should then obtain these 
records and associate them with the 
claims folder.  

2.  Contemporaneously with its action in 
paragraph 1, above, the RO/AMC will 
request that the veteran provide a 
comprehensive statement regarding his 
alleged stressors which he believes 
resulted in his PTSD, as well as any 
verifying information.  The veteran is 
advised presently and will be advised by 
the RO/AMC, that he must include detailed 
information regarding the alleged 
stressors to include specific information 
as to the dates (within dated 60 day time 
frames); places; times; names, ranks, and 
units of casualties and witnesses to any 
claimed stressors.  The Board takes this 
opportunity to advise the veteran that it 
is his responsibility to provide this 
information,

3.   After a response is received from 
the veteran or the time for response 
expires, request that the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) provide any available 
information which might corroborate the 
veteran's alleged in-service stressors, 
including any documentation deemed 
appropriate by the RO/AMC or the 
USASCRUR's records, which may include 
operational reports of the  5th Engineer 
Battalion (Combat) assigned to the 24th 
Infantry Division, based at Ft. Stewart, 
Georgia.  The RO/AMC will provide 
USASCRUR with a description of his 
alleged stressors as identified, as well 
as any other stressors he describes in 
response to the above request for 
information.  Provide USASCRUR with 
copies of any lay statements of record 
and personnel records obtained showing 
service dates, duties, and units of 
assignment.  If unable to provide such 
information, it should be asked to 
identify the agency or department that 
could provide such information and the RO 
should conduct follow-up inquiries 
accordingly.

4.  The RO/AMC will then return the 
claims folder, and a copy of this remand, 
to the VA examiner who conducted the 
November 2003 mental disorders 
examination.  If that examiner is no 
longer employed by VA or is otherwise 
unavailable, the veteran will be accorded 
a new VA mental disorders examination.  
In any case, the examiner must 
acknowledge receipt and review of any 
examination report generated as a result 
of this remand.  The examiner must state 
the medical and factual bases for any 
opinions rendered.  
The examiner must state the current 
diagnosis or diagnoses of any mental 
disorders (to include PTSD, a bipolar 
disorder and/or a depressive disorder) 
and if so, whether such disorder(s) are 
related to military service.  

a.  If PTSD is diagnosed, the 
examiner must specify whether any 
identified stressor found to be 
established by the record is 
sufficient to produce the veteran's 
PTSD; and whether there is a link 
between the current symptomatology 
and his period of active service.  

b.  If PTSD, a bipolar disorder 
and/or a depressive disorder are not 
diagnosed or are otherwise found by 
the examiner to be unrelated to 
military service, the examiner must 
express an opinion as to whether the 
veteran has chronic 
neuropsychological signs and 
symptoms and/or a chronic sleep 
disorder and/or a memory loss 
disorder which by history, physical 
examination and laboratory tests 
cannot be attributed to any known 
clinical diagnosis or diagnoses.  

5.  The RO/AMC afford the veteran an VA 
medical examination to ascertain whether 
facility for the veteran to be afforded 
an examination, to be conducted by an 
appropriately qualified examiner, to 
respond to the below specified inquiries.  
The entire claims file is to be provided 
to the examiner for review, who must 
acknowledge such receipt and review in 
any report generated as a result of this 
remand.  A complete history of the 
claimed disorders should be obtained from 
the veteran, and all necessary tests, 
including X-rays, should be conducted and 
all clinical findings reported in detail.  
The examiner is requested to provide an 
opinion as to: 

a.  whether the veteran has any 
disability manifested by 
degenerative joint disease or joint 
pain of the ankles, feet, and knees; 
        
b.  the nature, date of onset, and 
etiology of each of the veteran's 
asserted disabilities found on 
examination.  
        
The examiner should state whether any 
current disorder found on examination had 
its onset during active service or is 
related to any in-service disease or 
injury.  The examiner is also requested 
to set forth if any disability manifested 
by degenerative joint disease or joint 
pain of the ankles, feet, and knees found 
on examination was manifested to a 
compensable degree within one year 
following separation from service, 
assuming that the veteran's account is 
credible.  If degenerative joint disease 
is not diagnosed or is otherwise found by 
the examiner to be unrelated to military 
service, the examiner must express an 
opinion as to whether the veteran has 
muscle and/or joint pain which by 
history, physical examination and 
laboratory tests cannot be attributed to 
any known clinical diagnosis or 
diagnoses.  

6.  The RO/AMC will then review the 
veteran' claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, undertake it 
before further claim adjudication.

7.  The RO/AMC will then readjudicate the 
veteran's claims for service connection, 
and will consider the claims on direct 
and presumptive theories as outlined 
above.  See 38 C.F.R. §§ 3.309 and 3.317.  
If the benefits sought on appeal remain 
denied, provide the veteran and his 
representative with a Supplemental 
Statement of the Case.  The Supplemental 
Statement of the Case should contain 
notice of all relevant actions taken on 
the claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.


Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  

The veteran is advised that it is his responsibility to 
report for the examinations and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the 
event that the veteran does not report for the aforementioned 
examinations, documentation should be obtained which shows 
that notice scheduling the examinations was sent to the last 
known address.  It should also be indicated whether any 
notice that was sent was returned as undeliverable.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


